Citation Nr: 0008798	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98- 20 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected residuals of a right knee injury, status post 
medial and lateral meniscectomy; degenerative joint disease 
(DJD), chronic synovitis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  


REMAND

The appellant has stated that his right knee disability is 
more disabling than the current 30 percent rating reflects.  
At the recent personal hearing in February 2000 he testified 
that he suffered from right knee discomfort, pain, and 
stiffness.  He experienced swelling in the knee and often 
lost his balance resulting in falls.  He took medication on a 
daily basis for inflammation and swelling.  He often lost 
work due to knee symptoms.  He has discussed the possibility 
of a knee replacement with his physician.  He wore a knee 
brace approximately 95 percent of the time.  He currently was 
being seen for treatment at the VA facility in Portland, 
Oregon.  These records are not currently part of the claims 
folder.

The Board also notes that the VA General Counsel has held 
that where the medical evidence shows that the claimant has 
arthritis of the knee joint and where the diagnostic code 
applicable to his disability is not based upon limitation of 
motion, a separate rating for limitation of motion under 
Diagnostic Code 5003 may be assigned, but only if there is 
additional disability due to limitation of motion.  
VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).  The 
medical evidence of record shows that appellant's service-
connected right knee disability also includes DJD.  
Therefore, if he exhibits limitation of right knee motion 
which at least meets the criteria for a zero percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 
5261, a separate evaluation may be assigned for arthritis 
with limitation of motion.  VAOPGCPREC 23-97; see also 
VAOPGCPREC 9-98 (August 14, 1998).  Thus, it is necessary for 
the RO to evaluate the appellant's service-connected right 
knee disability in view of the changes introduced by the 
aforementioned General Counsel opinions.  If the appellant 
exhibits both impairment of the tibia and fibula as well as 
the requisite limitation of motion of the right knee , then 
he is entitled to consideration of separate compensable 
ratings under Diagnostic Codes 5003 and 6262.

To ensure that the statutory duty to assist in developing the 
facts pertinent to the appellant claim has been met, this 
case is REMANDED for the following actions:

1. After any necessary information and 
authorization are obtained from the 
appellant, all outstanding records of 
treatment, VA or private, inpatient or 
outpatient, associated with the 
appellant's service-connected right knee 
disability should be obtained by the RO 
and incorporated into the claims folder, 
particularly those from the VA facility 
in Portland, Oregon.  

2. Thereafter, the appellant should be 
afforded a comprehensive VA orthopedic 
examination to determine the nature and 
severity of his service-connected 
residuals of a right knee injury; status 
post medial and lateral meniscectomy; 
DJD, chronic synovitis.  The appellant's 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination, and the examination 
report should reflect that the 
appellant's claims folder was reviewed.  
All appropriate testing should be 
conducted and results recorded in detail.  
The examination reports should include a 
description of his pertinent symptoms and 
clinical findings, and an assessment of 
the functional impairment resulting 
therefrom.  The examiners should elicit 
all of the appellant's subjective 
complaints concerning his service- 
connected disabilities and provide an 
opinion as to whether there is adequate 
pathology present to support each of his 
subjective complaints.  The examiner 
should determine whether the right knee 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also express an opinion 
as to the severity of any instability or 
subluxation, and the impact of the right 
knee disability on the veteran's ability 
to maintain gainful employment.

3. When the aforementioned development 
has been completed, the RO should review 
the examination reports to ensure that 
they are in compliance with this remand, 
including all requested findings and 
opinions. If not, the reports should be 
returned to the examiner for remedial 
action.

4. Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the issue of an increased 
evaluation for the service-connected 
right knee disability.  The RO should 
discuss all applicable diagnostic codes, 
with particular attention to the 
applicability of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 as 
pursuant to DeLuca v. Brown, 8 Vet. App. 
202 (1995) and discussion of the 
implications of VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  If the determinations 
remain adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case that 
reflects consideration of all additional 
evidence, and the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration. The purpose of this REMAND 
is to ensure due process of law.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is necessary to evaluate his claim 
and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 6 -


